


110 HR 1923 IH: To amend the Internal Revenue Code of 1986 to modify the

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1923
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2007
			Mr. McCarthy of
			 California introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  exemption amount for the alternative minimum tax.
	
	
		1.Short titleThis Act may be cited as the American
			 Marriage Tax Relief Act of 2007.
		2.Modification of
			 exemption amount for alternative minimum tax
			(a)Increase of
			 exemption amountParagraph (1) of section 55(d) of the Internal
			 Revenue Code of 1986 (relating to exemption amount for taxpayers other than
			 corporations) is amended—
				(1)in subparagraph
			 (A) by striking $45,000 ($62,550 in the case of taxable years beginning
			 in 2006) and inserting $85,000,
				(2)in subparagraph
			 (B) by striking $33,750 ($42,500 in the case of taxable years beginning
			 in 2006) and inserting 50 percent of the dollar amount
			 applicable under subparagraph (A), and
				(3)in subparagraph
			 (C) by striking paragraph (1)(A) and inserting
			 subparagraph (A).
				(b)Increase of
			 alternative minimum taxable income for phase-out of exemption
			 amountParagraph (3) of section 55(d) of the Internal Revenue
			 Code of 1986 (relating to phase-out of exemption amount) is amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 $150,000 and inserting $225,000, and
					(B)by striking
			 paragraph (1)(A) or (2) and inserting paragraph
			 (1)(A),
					(2)in subparagraph
			 (B)—
					(A)by striking
			 $112,500 and inserting 50 percent of the dollar amount
			 applicable under subparagraph (A), and
					(B)by striking
			 and at the end,
					(3)in subparagraph
			 (C)—
					(A)by striking
			 $75,000  and inserting 50 percent of the dollar amount
			 applicable under subparagraph (A), and
					(B)by striking
			 subparagraph (C) or (D) of paragraph (1). and inserting
			 paragraph (1)(C),
					(4)by
			 inserting after subparagraph (C) the following new subparagraphs:
					
						(D)$75,000 in the case
				of a taxpayer described in paragraph (1)(D), and
						(E)$150,000 in the case of a taxpayer
				described in paragraph
				(2).
						.
				(c)Inflation
			 adjustmentSubsection (d) of section 55 of the Internal Revenue
			 Code of 1986 (relating to exemption amount) is amended by adding at the end the
			 following new paragraph:
				
					(4)Inflation
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2006, the dollar amounts
				contained in paragraph (1)(A) and paragraph (3)(A) shall be increased by an
				amount equal to—
						(A)such dollar
				amount, multiplied by
						(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2005 for calendar year 1992 in subparagraph (B)
				thereof.
						Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$100..
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
